Third District Court of Appeal
                               State of Florida

                        Opinion filed August 11, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0654
                       Lower Tribunal No. 19-15191
                          ________________

                          D.S.C., The Mother,
                                  Appellant,

                                     vs.

          Department of Children and Families, et al.,
                                 Appellees.

      An Appeal from the Circuit Court for Miami-Dade County, Michelle
Alvarez Barakat, Judge.

      Eugene F. Zenobi, Criminal Conflict and Civil Regional Counsel,
Third Region, and Kevin Coyle Colbert, Assistant Regional Counsel, for
appellant.

       Karla Perkins, for appellee Department of Children and Families;
Thomasina F. Moore, Statewide Director of Appeals, and Rebecca L.
Bartlett, Senior Attorney, Appellate Division (Tallahassee), for appellee
Guardian ad Litem.

Before FERNANDEZ, C.J., and LINDSEY and BOKOR, JJ.

     PER CURIAM.

     Affirmed.